Citation Nr: 1235193	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  10-32 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 80 percent for bilateral hearing loss for the period prior to April 14, 2008, in excess of 40 percent for the period prior to October 21, 2009, and in excess of 50 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his stepdaughter


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to February 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted service connection for bilateral hearing loss and assigned an initial evaluation of 80 percent, effective February 4, 2003, and 40 percent, effective April 14, 2008.  During the appeal process, in a June 2010 rating decision, a decision review officer awarded a 50 percent rating, effective October 21, 2009.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the Board has characterized the issue as shown on the first page of this decision. 

In August 2012, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.  At the time of his Board hearing, the Veteran submitted additional evidence and waived agency of original jurisdiction (AOJ) consideration of all evidence received since the issuance of the October 2010 supplemental statement of the case.  38 C.F.R. § 20.1304(c) (2011).  Therefore, the Board may properly consider such newly received evidence.

The issue of entitlement to service connection for depression, to include as secondary to service-connected bilateral hearing loss, has been raised at the Veteran's August 2012 Board hearing, but has not been adjudicated by the AOJ.  See transcript, p. 8.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an initial rating claim when such claim is raised by the record.  In this regard, the Veteran testified during his August 2012 hearing that he could not work as a result of his bilateral hearing loss disability.  Therefore, the Board finds that the evidence raises a claim for a TDIU and, as such, it has been included on the title page of this decision.  However, as additional development is necessary prior to the adjudication of such issue, it is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the period prior to April 14, 2008, the Veteran has no worse than Level XI hearing in the right ear and Level IX hearing in the left ear.

2.  For the period from April 14, 2008 to October 21, 2009, the Veteran has no worse than Level VII hearing in the right ear and Level VIII hearing in the left ear.

3.  For the period from October 21, 2009 to August 16, 2011, the Veteran has no worse than Level IX hearing in the right ear and Level VIII hearing in the left ear.

4.  As of August 16, 2011, the Veteran has no worse than Level IX hearing in the right ear and Level XI hearing in the left ear.




CONCLUSIONS OF LAW

1.  For the period prior to April 14, 2008, the criteria for an initial rating in excess of 80 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100, and Tables VI, VIA,VII (2011).

2.  For the period from April 14, 2008 to October 21, 2009, the criteria for an initial rating in excess of 40 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100, and Tables VI, VIA,VII (2011).

3.  For the period from October 21, 2009 to August 16, 2011, the criteria for an initial rating in excess of 50 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100, and Tables VI, VIA,VII (2011).

4.  As of August 16, 2011, the criteria for an initial rating of 80 percent, but no higher, for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100, and Tables VI, VIA,VII (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned ratings for his bilateral hearing loss from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for bilateral hearing loss was granted and an initial rating was assigned in the August 2008 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's VA treatment records dated through April 2011 have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Board notes that the Veteran reported at his August 2012 hearing before the undersigned Veterans Law Judge that his treatment for hearing loss through VA facilities.  See transcript, p. 16.  Therefore, VA has satisfied its duty to assist in this regard.

Additionally, the Veteran was afforded VA examinations in June 2004, April 2008, October 2009, and August 2011 in conjunction with his claim.  The Board finds that the examinations are adequate as they include an interview with the Veteran, a review of the record, and a full audiological examination, addressing the relevant rating criteria.

The Veteran has argued, as in an October 2011 statement, that VA's audiological examination procedures are "manipulated," "not unbiased," and "should be investigated by someone with higher authority."  Specifically, he disagrees with the VA examination procedure in which the volume of spoken words is increased in speech discrimination tests until the Veteran is able to hear, but not necessarily discern, the test words.  The Board finds that the Veteran's contentions are without merit because they are based on a misconception of the separate purposes of decibel (dB) level testing and speech discrimination testing.  Specifically, the purpose of the former is to determine what decibel levels are audible to the Veteran, while the purpose of the later is to determine his ability to recognize words distinctly.  The Veteran's ability to recognize words distinctly from other noise depends upon that noise, and those words, being at a volume which the Veteran can hear.  Moreover, irrespective of the technical medical justification for VA's audiological testing procedures, the Veteran's disagreement therewith is a policy matter outside of the jurisdiction of the Board.  The Veteran does not allege that VA has failed to follow its own procedures; rather, he argues that the procedures themselves are flawed.  Based on the foregoing, the Board finds that the VA examiners properly administered adequate audiological examinations.

The Board further notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, the Board finds that the VA examiners addressed the functional effects resulting from the Veteran's bilateral hearing loss.  Specifically, at the June 2004 VA examination, the examiner noted that the Veteran had poor speech recognition performance bilaterally.  Additionally, at the April 2008 VA examination, the examiner noted that the Veteran reported having difficulty understanding conversations.  At the October 2009 VA examination, the examiner noted that the Veteran reported having difficulty understanding television and speech in a crowd.  At the August 2011 VA examination, the examiner noted that the Veteran's unaided and aided hearing will cause significant difficulty communicating in both quiet and noisy environments.  Therefore, the Board finds that the VA examinations of record fully describe the functional effects caused by the Veteran's bilateral hearing disability in accordance with Martinak, supra.  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's initial staged rating claim and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected bilateral hearing loss, rated under 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100, is currently assigned an 80 percent rating effective from February 4, 2003 to April 13, 2008; a 40 percent rating effective from April 14, 2008 to October 20, 2009; and a 50 percent rating effective as of October 21, 2009.  The Veteran contends that his hearing disability is worse than the currently assigned evaluations, and that it has gotten steadily worse-and never improved-over time.  Therefore, he alleges that he is entitled to higher initial ratings for such disability.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz  is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

VA treatment records dated during the course of the appeal reflects complaints of difficulty hearing.  In December 2001, the Veteran was provided with hearing aids, and the hearing aids were cleaned in January 2009.

At the June 30, 2004 VA examination, pure tone thresholds, in decibels, were as follows:

June 2004

HERTZ



1000
2000
3000
4000
RIGHT
60
85
90
100
LEFT
50
80
90
100

The average decibel loss was 84 in the right ear and 80 in the left ear.  Speech discrimination was noted to be 32 percent in the right ear and 36 percent in the left ear.  The examiner diagnosed moderate to profound sensory-neural hearing loss bilaterally.  The Board observes that, as relevant to the Veteran's right ear hearing loss, as the pure tone threshold is 55 decibels or more at 1000 Hertz through 4000 Hertz, an exceptional pattern of hearing loss exists; however, a higher level of hearing loss is not found using Table VIA.  The audiometry test results equate to Level XI hearing in the right ear using Table VI and Level IX in the left ear using Table VI.  38 C.F.R. §§ 4.85, 4.86(a).  Applying the percentage ratings for hearing impairment found in Table VII, Level XI hearing in the right ear and Level IX hearing in the left ear results in an 80 percent rating.  38 C.F.R. § 4.85.

At the April 14, 2008 VA examination, pure tone thresholds, in decibels, were as follows:

Apr. 2008

HERTZ



1000
2000
3000
4000
RIGHT
55
80
90
95
LEFT
55
85
90
100

The average decibel loss was 80 in the right ear and 82.5 in the left ear.  Speech discrimination was noted to be 68 percent in the right ear and 64 percent in the left ear.  The examiner diagnosed moderate to profound sensorineural hearing loss in the right ear, and mild to profound sensorineural hearing loss in the left ear.  The Board observes that, as relevant to the Veteran's hearing loss bilaterally, as the pure tone threshold is 55 decibels or more at 1000 Hertz through 4000 Hertz, an exceptional pattern of hearing loss exists.  The audiometry test results equate to Level VII hearing in the right ear using Table VIA and Level VIII in the left ear using Table VI.  38 C.F.R. §§ 4.85, 4.86(a).  Applying the percentage ratings for hearing impairment found in Table VII, Level VII hearing in the right ear and Level VIII hearing in the left ear results in a 40 percent rating.  38 C.F.R. § 4.85.

At the October 21, 2009 VA examination, pure tone thresholds, in decibels, were as follows:

Oct. 2009

HERTZ



1000
2000
3000
4000
RIGHT
55
85
90
100
LEFT
60
85
90
100

The average decibel loss was 82.5 in the right ear and 83.75 in the left ear.  Speech discrimination was noted to be 48 percent in the right ear and 52 percent in the left ear.  The examiner diagnosed moderate to profound sensorineural hearing loss in the right ear, and mild to profound sensorineural hearing loss in the left ear.  The Board observes that, as relevant to the Veteran's hearing loss bilaterally, as the pure tone threshold is 55 decibels or more at 1000 Hertz through 4000 Hertz, an exceptional pattern of hearing loss exists.  The audiometry test results equate to Level IX hearing in the right ear using Table VI and Level VIII in the left ear using Table VI.  38 C.F.R. §§ 4.85, 4.86(a).  Applying the percentage ratings for hearing impairment found in Table VII, Level IX hearing in the right ear and Level VIII hearing in the left ear results in a 50 percent rating.  38 C.F.R. § 4.85.

At the August 16, 2011 VA examination, pure tone thresholds, in decibels, were as follows:

Aug. 2011

HERTZ



1000
2000
3000
4000
RIGHT
60
85
90
95
LEFT
55
90
95
100

The average decibel loss was 82.5 in the right ear and 85 in the left ear.  Speech discrimination was noted to be 44 percent in the right ear and 32 percent in the left ear.  The examiner diagnosed moderate to profound sensorineural hearing loss bilaterally.  The Board observes that, as relevant to the Veteran's hearing loss bilaterally, as the pure tone threshold is 55 decibels or more at 1000 Hertz through 4000 Hertz, an exceptional pattern of hearing loss exists.  The audiometry test results equate to Level IX hearing in the right ear using Table VI and Level XI in the left ear using Table VI.  38 C.F.R. §§ 4.85, 4.86(a).  Applying the percentage ratings for hearing impairment found in Table VII, Level IX hearing in the right ear and Level XI hearing in the left ear results in an 80 percent rating.  38 C.F.R. 
§ 4.85.

Therefore, the Board finds that the Veteran is not entitled to initial ratings for bilateral hearing loss in excess of 80 percent for the period prior to April 14, 2008; in excess of 40 percent for the period from April 14, 2008 to October 21, 2009; or in excess of 50 percent for the period from October 21, 2009 to August 16, 2011.  However, as of August 16, 2011, the date of the VA examination demonstrating an increase in severity of his bilateral hearing loss, the Veteran is entitled to an initial 80 percent rating, but no higher, for such disability.

To the extent that the Veteran and other laypersons on his behalf contend that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran and those laypersons, while competent to report symptoms such as difficulty understanding speech in difficult listening situations, to include when watching television and hearing speech in a crowd, are not competent to report that the Veteran's hearing acuity is of sufficient severity to warrant a greater evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which neither the Veteran nor the laypersons offering similar statements on his behalf have been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Similarly, although the Veteran's primary care physician asserted in a September 2010 letter that it was apparent to him that the Veteran's hearing has not improved, and has worsened, this statement is unsupported by audiometric testing or any other method beyond mere observation.  Therefore, the Board finds that the primary care physician's opinion is outweighed by the aforementioned VA examiners' audiometric test results.  Where, as here, conflicting medical opinions are of record, the Board can ascribe greater probative weight to one opinion over another provided that a rational basis is given.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).  Greater weight may be placed on one clinician's opinion than another's based on the reasoning in the opinions, and whether and to what extent the clinicians reviewed the Veteran's prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

While the Board acknowledges the Veteran's competent and credible reports of the difficulty he has in hearing and understanding speech in his daily life, the Board finds that the criteria for higher ratings than those described above are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his symptomatology has been otherwise stable throughout the appeal period.  Therefore, assigning additional staged ratings for such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule.  While the Veteran has described the functional impairment he experiences as a result of his bilateral hearing loss, to include hearing and understanding speech, especially on television or in a crowd, the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the rating criteria under which his disability is rated.  Specifically, the rating criteria contemplates the difficulty the Veteran has hearing in all situations.  There are no additional symptoms of his bilateral hearing loss that are not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

As indicated in the Introduction, in Rice, supra, the Court held that a claim for a TDIU is part of an initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  However, as the Veteran's TDIU claim is being remanded for additional development, no further discussion of such is necessary at this time.

In sum, the Board finds that an initial rating in excess of 80 percent for bilateral hearing loss for the period prior to April 14, 2008; in excess of 40 percent for the period from April 14, 2008 to October 21, 2009; and in excess of 50 percent for the period from October 21, 2009 to August 16, 2011, is not warranted.  The Board further concludes that, beginning August 16, 2011, an initial 80 percent rating, but no higher, is warranted for the Veteran's bilateral hearing loss.  In denying higher initial ratings, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial rating in excess of 80 percent for bilateral hearing loss for the period prior to April 14, 2008; in excess of 40 percent for the period prior to October 21, 2009; and in excess of 50 percent for the period prior to August 16, 2011, is denied.

As of August 16, 2011, an initial rating of 80 percent, but no higher, for bilateral hearing loss, is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

As indicated in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  See Rice, supra.  Here, the Veteran has alleged that he is unemployable due to his bilateral hearing loss.  Accordingly, the issue of entitlement to a TDIU has been raised in this case.  

A total disability evaluation may be assigned when the schedular evaluation is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the rating boards are required to submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  As discussed above, however, extra-schedular ratings are not warranted in this case.

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The Veteran's service-connected bilateral hearing loss has been evaluated as 80 percent disabling for the period prior to April 14, 2008; 40 percent disabling for the period from April 14, 2008 to October 21, 2009; 50 percent disabling for the period from October 21, 2009 to August 16, 2011, and 80 percent disabling as of August 16, 2011.  Service connection is also in effect for tinnitus at 10 percent, effective February 1, 2008.  As bilateral hearing loss and tinnitus result from a common etiology, they are considered as one disability.  See 38 C.F.R. § 4.16(a).  Therefore, the Veteran meets the schedular criteria for a TDIU for the period from February 4, 2003, to April 14, 2008, and as of October 21, 2009.  For the period from April 14, 2008, to October 21, 2009, if the Veteran is deemed unemployable as a result of his service-connected disabilities, such case may be referred for a TDIU on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  Therefore, the remaining inquiry is whether the Veteran's bilateral hearing loss and tinnitus render him unemployable.

The Veteran asserted at his August 2012 hearing that his employment history has been inconsistent since 1987, when he was demoted from barge captain to crane operator because of his hearing problems, and accepted an offer of retirement.  See transcript, pp. 7-8, 15.

At the August 2011 VA examination, the VA examiner opined that the Veteran's "unaided and aided hearing will cause significant difficulty communicating in both quiet and noisy environments.  However, hearing loss alone does not make an individual unemployable or unable to obtain gainful employment."

While the Board recognizes that individuals can be employable without hearing, it is also obliged to consider the Veteran's level of education, special training, and previous work experience.  Hersey, supra.  In this case, the Veteran's testimony indicates that his training and previous work experience were in an occupation which required the capacity to hear.  Moreover, the August 2011 VA examiner did not take into account the Veteran's tinnitus in offering her opinion regarding his employability. 

Therefore, the Board finds that a remand is necessary in order to obtain an addendum opinion from the August 2011 VA examiner as to whether the Veteran is unable to secure or follow substantially gainful occupation due solely to his service-connected disabilities (i.e., bilateral hearing loss and tinnitus) in light of his level of education, special training, and previous work experience.  In making an assessment of employability, the examiner should give no consideration to the Veteran's age or any impairment caused by nonservice-connected disabilities.

Additionally, treatment records from the Alexandria, Louisiana VAMC facility dated from April 2011 to the present should be obtained for consideration in the Veteran's appeal.

The Board further finds that the Veteran's claim for service connection for depression, as referred in the Introduction, may impact the outcome of his TDIU claim if service connection is ultimately granted.  Therefore, the claims are inextricably intertwined and, before the issue of entitlement to TDIU can be addressed on appeal, the Veteran's claim for service connection for depression must be adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Furthermore, the Board has herein granted an 80 percent rating for the Veteran's bilateral hearing loss, effective August 16, 2011.  Such should also be implemented prior to the readjudication of the Veteran's TDIU claim.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain treatment records from the Alexandria, Louisiana VAMC facility dated from April 2011 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

2.  After obtaining any outstanding treatment records, the AOJ should obtain a VA addendum opinion from the August 2011 VA examiner regarding the Veteran's employability in light of his service-connected disabilities.  If the August 2011 VA examiner is not available, an opinion should be obtained from another appropriate medical professional.  

The examiner should provide an opinion as to whether the Veteran is unable to secure or follow substantially gainful occupation due solely to his service-connected disabilities (i.e., bilateral hearing loss and tinnitus), singularly or jointly, in light of his level of education, special training, and previous work experience.  In making an assessment of employability, the examiner should give no consideration to the Veteran's age or any impairment caused by nonservice-connected disabilities.

The Veteran's claims file, including a copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner should consider all of the evidence of record, including the Veteran's lay statements and medical records.  Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.

3.  After conducting any other necessary development, adjudicating the Veteran's referred claim of entitlement to service connection for depression, and implementing the Board's award of an 80 percent rating for service-connected bilateral hearing loss, effective August 16, 2011, the Veteran's TDIU claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


